Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed invention is not clear.  Claim 1 recites a photoelectric conversion unit including a plurality of imaging elements, but each imaging element includes (claim 2) its own photoelectric conversion unit.
Furthermore, claim 1 recites “insulating layer” in line 6, which has unclear antecedent basis
Claim 2 recites the limitations "a photoelectric conversion unit", “a first electrode, “ a photoelectric conversion layer”, “a second electrode”, and “an insulating layer” in lines 3-7, “a charge storage electrode” .  The antecedent basis for these limitations in the claim is unclear because these limitations are introduced in independent claim 1. Furthermore, the claim lacks clarity because a single photoelectric conversion unit, first electrode, photoelectric conversion layer, and second electrode, etc are claimed in claim 1, while a plurality of these for each imaging element is claimed in claim 2 the relationship between the plurality of elements of claim 15 and the single element of claim 14 is unclear. For the purpose of examination the limitations of claim 1 are understood as “one of” plurality  of such limitations of claim 2.
Regarding claim 3, the limitation “between the plurality of imagine elements” is unclear, because “between” is defined for 2 objects. It is interpreted as --between two of the plurality of--


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomekawa et. al., U.S. Pat. Pub. 2016/0293654, hereafter Tomekawa.
Regarding claim 1, Tomekawa discloses (Fig. 3) 
an imaging apparatus [100] comprising: 
a photoelectric conversion unit including: 
a first electrode [15c], 
a photoelectric conversion layer [15b], 
a second electrode [15a], 
--an-- insulating layer[4c], and a plurality of imaging elements each of which includes a charge storage electrode [41c], [41t] which is spaced apart from the first electrode[15c] and disposed such that the insulating layer [4c] is between the charge storage electrode and the photoelectric conversion layer, wherein, an imaging element block includes the plurality of the imaging elements [41c], [41t], and the first electrode [15c] is shared by the plurality of the imaging elements of the imaging element block.
Regarding claim 2 (as best interpreted), Tomekawa further discloses (Fig. 3) wherein each imaging element [100] of the plurality of the imaging elements includes: 
a photoelectric conversion unit including: 
a first electrode [15c], a photoelectric conversion layer [15b], a second electrode [15a], an insulating layer [4c] including N number of insulating layer segments (see Fig. 3), wherein N is greater than or equal to two, and a charge storage electrode [41c]-[41t] spaced apart from the first electrode and disposed such that the insulating layer is between the charge storage electrode and the photoelectric conversion layer (Fig. 3), wherein, the photoelectric conversion unit includes N number of photoelectric conversion unit segments, an nth (where n = 1, 2, 3..., N) photoelectric conversion unit segment includes the charge storage electrode [41c] - [41t], an nth insulating layer [4c] segment (these segments have a different thickness, Fig. 3, between [15c] and [41t]-[41c]) , and the photoelectric conversion layer [15b], as a value of n increases, the nth photoelectric conversion unit segment is located farther from the first electrode [15c], and a thickness of the insulating layer segment in a first photoelectric conversion unit segment is different from a thickness of the insulating layer segment in an Nth photoelectric conversion unit segment (see Fig. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – analogous prior art.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

/VICTOR V BARZYKIN/               Examiner, Art Unit 2817